Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting defendant’s motion to compel *863arbitration. Defendant had served neither a demand for arbitration nor a notice of intention to arbitrate, as required by CPLR 7503 (c). Additionally, because there was no pending action before the court, defendant was required to commence a special proceeding to compel arbitration (see, CPLR 7502 [a]; Matter of State-Wide Ins. Co. [Lopez], 30 AD2d 694). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J.— Arbitration.) Present—Denman, P. J., Green, Callahan, Doerr and Davis, JJ.